SUMMARY ORDER
Petitioner-appellant Rasheed Williams appeals from a judgment of the district court dismissing his habeas corpus petition under 28 U.S.C. § 2241 (2000). We assume the parties’ familiarity with the facts, proceedings below, and specification of issues on appeal.
We review de novo a district court’s judgment dismissing a habeas corpus petition. Guzman v. Tippy, 130 F.3d 64, 65 (2d Cir.1997).
Collateral attacks on the imposition of a sentence, as opposed to the execution of that sentence, must be brought under 28 U.S.C. § 2255. Poindexter v. Nash, 333 F.3d 372, 377 (2d Cir.2003). Williams argued in the district court and on appeal that his sentence was improperly ealculat*133ed because he was classified as a career criminal. He argues that one of the predicate convictions on which his career criminal status was based was a juvenile conviction for which he was released earlier than stated in the presentence report. These are clearly challenges to the imposition of his sentence and not its execution. As a result, the proper vehicle for relief is a § 2255 petition. It is undisputed that such a petition would be time-barred.
We have previously recognized that where a § 2255 petition would be procedural^ barred, a collateral attack under § 2241 will be permitted if necessary to address serious constitutional questions. Id. at 378. To raise such constitutional questions, the petitioner “must assert a claim of actual innocence that (a) is provable on the existing record, and (b) could not have effectively been raised at an earlier time.” Id. (quotation omitted). Actual innocence in a noncapital case means that the defendant did not commit the crime. Id. at 381. Williams’ arguments do not assert actual innocence of any crime. Instead, they raise only a legal argument as to the inclusion of one of the predicate convictions, an approach we have previously rejected. Id. at 382.
We therefore affirm the judgment of the district court.